DETAILED ACTION
This office action is a response to the amendment and arguments filed on November 3, 2021.
Claims 1, 2, 5-12 and 15-20 are pending.
Claims 1, 2, 5-12 and 15-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see Page 5-7, filed November 3, 2021, with respect to the rejection of Claims 1 and 11 with respect to prior art reference Agiwal have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims (See Office Action).

A. Applicant argues as follows:
The Examiner appears to interpret the "RSRP threshold" disclosed by Agiwal as being the "threshold" recited in claim 3 as originally presented. 
However, as noted above, Agiwal does not disclose "a threshold configured by a 2-step RA configuration." Instead, Agiwal merely discloses, at best, that the RSRP threshold is configured by a gNB and can be received in the common and dedicated 
As discussed above, Applicant respectfully submits that Agiwal does not disclose or suggest "determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold configured by a 2-step RA configuration," as recited in amended independent claim 1.

Examiner respectfully disagrees. Examiner notes that Applicant’s claim language does not specifically define “a 2-Step RA Configuration” not does the claim language provide any details regarding any particular Configuration aside from a threshold configured by a 2-step RA configuration. 
Prior art reference Agiwal is directed to a method and apparatus for a random access procedure.  Agiwal discloses in Paragraph [0074] Both CBRA (i.e., 4 step CBRA and 2 step CBRA) can be configured in a cell. In this case RSRP threshold for selection between 2 step CBRA and 4 step CBRA is configured by a gNB. If DL RSRP is greater than a threshold, the UE perform 2 step CBRA. Otherwise 4 step CBRA. Paragraph [0085-0089] a UE receives RRCReconfiguration message including ReconfigurationWithSync from serving cell (210). 1st and 2nd RSRP thresholds for 2 step RA selection are received in RRCReconfiguration message (220).1st RSRP threshold is received in ReconfigurationWithSync IE (can be included in rach-ConfigDedicated IE in ReconfigurationWithSync). 2nd RSRP threshold is received in ServingCellConfigCommon IE (can be included in RACH configuration). Note that 2nd RSRP threshold can be BWP specific i.e., separately configured for each BWP. Further Agiwal discloses a 2-step random access (RA) configuration in at least Paragraph [0116] “Here it is 2 step RA is configured by including field in BWP configuration which provides the 2 step RA configuration (e.g., msgA-ConfigCommon field in BWP configuration).” (Emphasis Added).
Paragraph [0174-0178] of Agiwal discloses the situation if legacy CFRA resources are not configured. the UE selects type of RA as follows: If DL RSRP>Threshold at the time of initiation of RA procedure: For each RA attempt of RA procedure, the UE performs 2 step CBRA, i.e., in this case the UE transmits MsgA (i.e., preamble and payload) using the contention based random access resources and receive MsgB as explained earlier. Else if DL RSRP<=Threshold at the time of initiation of RA procedure: For each RA attempt of RA procedure, the UE performs 4 step CBRA i.e., in this case the UE transmits Msg1 (i.e., preamble only) using the contention based random access resources and receive/transmit Msg2/Msg3/Msg4 as explained earlier.
That is Prior art reference Agiwal discloses a RSRP threshold from a 2-step RA configuration received from a base station. Prior art reference Agiwal may not particularly disclose the RSRP threshold by a 2-Step RA configuration not received from a base station or configured by the user equipment itself.
However, newly cited prior art reference Akkarakaran (US 2018/0110074) more specifically teaches determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold configured by a 2-step RA configuration (Akkarakaran Figure 5; Paragraph [0024] The present disclosure generally relates to a RACH 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal with the teachings of Akkarakaran. Akkarakaran provides a solution which enables allowing the base stations or UEs to employ multiple input multiple output (MIMO) techniques that may take advantage of multi-path environments to transmit multiple spatial layers carrying same or different coded data. The 
Thus the references do teach “determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold configured by a 2-step RA configuration,”
The rejection has been revised and set forth below according to the amended claims.

All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. U.S. Patent Application Publication 2021/0105828, hereinafter Agiwal, in view of Akkarakaran et al. U.S. Patent Application Publication 2018/0110074, hereinafter Akkarakaran.

Regarding Claim 1, Agiwal discloses a method performed by a User Equipment (UE) for Beam Failure Recovery (BFR) (Abstract; Figure 4-5; Paragraph [0009]), the method comprising: 
detecting a beam failure event on a serving cell (Paragraph [0052, 0056-0057, 0062, 0156, 0171] Beam failure detection); 
and initiating a Random Access (RA) procedure for BFR on a Bandwidth Part (BWP) of the serving cell (Paragraph [0052, 0056-0057, 0062, 0072, 0156, 0171, 0179] Beam failure detection and random access production initiated), 
the RA procedure for BFR including: performing an RA type selection after determining that the UE is not configured with any Contention-Free RA (CFRA) resource for BFR, the RA type selection including determining one of a 2-step RA type and a 4-step RA type as an RA type of the RA procedure for BFR based on a Reference Signal Received Power (RSRP) value of a Downlink (DL) pathloss reference (Paragraph [0165] If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP threshold; Paragraph [0179 and 0183-0186] If contention free resource is not included in PDCCH order and both 2 step CBRA and 4 step CBRA are configured in BWP selected for RA procedure, the UE selects type of RA as follows: If DL RSRP>Threshold at the time of initiation 
determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold configured by a 2-step RA configuration (Paragraph [0074] Both CBRA (i.e., 4 step CBRA and 2 step CBRA) can be configured in a cell. In this case RSRP threshold for selection between 2 step CBRA and 4 step CBRA is configured by a gNB. If DL RSRP is greater than a threshold, the UE perform 2 step CBRA. Otherwise 4 step CBRA. Paragraph [0085-0089] a UE receives RRCReconfiguration message including ReconfigurationWithSync from serving cell (210). 1st and 2nd RSRP thresholds for 2 step RA selection are received in RRCReconfiguration message (220).1st RSRP threshold is received in ReconfigurationWithSync IE (can be included in rach-ConfigDedicated IE in ReconfigurationWithSync). 2nd RSRP threshold is received in ServingCellConfigCommon IE (can be included in RACH configuration). Note that 2nd RSRP threshold can be BWP specific i.e., separately configured for each BWP. Further Agiwal discloses a 2-step random access (RA) configuration in at least Paragraph [0116] “Here it is assumed that both 2 step CBRA and 4 step CBRA are configured in BWP selected for random access (in other words, both 2 step and 4 step RA are configured in BWP selected for random access). 4 step RA is configured by including field in BWP configuration which provides the 4 step RA configuration (e.g., rach-ConfigCommon field in BWP configuration). 2 step RA is configured by including field in BWP configuration which provides the 2 step RA configuration (e.g., msgA-ConfigCommon field in BWP configuration); Paragraph [0174-0178] of Agiwal discloses the situation if legacy CFRA resources are not configured. the UE selects type of RA as follows: If DL RSRP>Threshold at the time of initiation of RA procedure: For each RA attempt of RA 
not performing the RA type selection after determining that the UE is configured with a CFRA resource for BFR(Paragraph [0162-0164] If CFRA resource is configured, selection between 2 step RA and 4 step RA is not based on RSRP threshold. If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA; Paragraph [0172-0173] If only legacy CFRA resources are configured (i.e., 2 step CFRA resources are not configured) for beam failure recovery in the BWP selected for random access. the UE selects between legacy CFRA and 4 step CBRA),
and determining the RA type as the 4-step RA type after not performing the RA type selection in a case that the CFRA resource for BFR is a 4-step RA type RA resource (Paragraph [0056, 0141-0142 and 0164] If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).
Agiwal readily discloses the limitations of Claim 1 and discloses a RSRP threshold from a 2-step RA configuration received from a base station. Agiwal may not particularly disclose the RSRP threshold by a 2-Step RA configuration not received from a base station or configured by the user equipment itself.
However, Akkarakaran more specifically teaches determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal with the teachings of Akkarakaran. Akkarakaran provides a solution which enables allowing the base stations or UEs to employ multiple input multiple output (MIMO) techniques that may take advantage of multi-

Regarding Claim 2, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses determining the RA type as the 2-step RA type in the RA type selection in a case that the BWP is not configured with any 4-step RA type RA resource and is configured with at least one 2-step RA type RA resource (Agiwal Paragraph [0163 and 0143] If 2 step CFRA is configured in the received RRCReconfiguration message, perform 2 step RA. 4-Step RA resources are not configured).

Regarding Claim 5, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses wherein the UE is not configured with any CFRA resource for BFR, and the RA procedure for BFR further includes: transmitting an RA preamble via a Contention-Based RA (CBRA) resource after performing the RA type selection (Agiwal Paragraph [0053, 0058, 0074, 0133-0137, 0165-0171] Type 2 CBRA; The random access preamble and payload transmission is also referred as MsgA; If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP threshold. 2 step CBRA and 4 step CBRA).

Regarding Claim 6, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses wherein the UE is configured with the CFRA resource for BFR, and the RA procedure for BFR further includes: transmitting an RA preamble via one of a Contention-Based RA (CBRA) resource and the CFRA resource after not performing the RA type selection (Agiwal Paragraph [0056, 0141-0142, 0162-0164 and 0172-0173] For each RA attempt of RA procedure, the UE selects between legacy CFRA and 4 step CBRA).	

Regarding Claim 7, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses wherein the UE is not allowed to select the 2-step RA type as the RA type of the RA procedure in a case that the UE does not perform the RA type selection (Agiwal Paragraph [0141 and 0164] 2 step CFRA resources are not configured; If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).

Regarding Claim 8, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses wherein the RA procedure for BFR further includes: selecting a carrier before performing the RA type selection, wherein the carrier is a Normal Uplink (NUL) or a Supplementary UL (SUL) (Agiwal Paragraph [0053 and 0063] Upon initiation of random access procedure, a UE first selects the carrier (SUL or NUL) of serving cell on which RA is initiated).

Regarding Claim 9, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses wherein the RA type selection is performed in 

Regarding Claim 10, Agiwal in view of Akkarakaran discloses the method of Claim 1. Agiwal in view of Akkarakaran further discloses wherein the serving cell is a Special Cell (SpCell) (Agiwal Paragraph [0040 and 0051]).

Regarding Claim 11, Agiwal discloses a User Equipment (UE) for Beam Failure Recovery (BFR), the UE comprising: a memory; and at least one processor coupled to the memory (Abstract; Figure 4-5; Paragraph [0009]), the at least one processor being configured to: 
detect a beam failure event on a serving cell (Paragraph [0052, 0056-0057, 0062, 0156, and 0171] Beam failure detection); 
and initiate a Random Access (RA) procedure for BFR on a Bandwidth Part (BWP) of the serving cell, (Paragraph [0052, 0056-0057, 0062, 0072, 0156, 0171, and 0179] Beam failure detection and random access production initiated): 
the RA procedure for BFR including performing an RA type selection after determining that the UE is not configured with any Contention-Free RA (CFRA) resource for BFR, the RA type selection including determining one of a 2-step RA type and a 4-step RA type as an RA type of the RA procedure for BFR based on a Reference Signal Received Power (RSRP) value of a Downlink (DL) pathloss reference (Paragraph [0165] If CFRA resource is not configured (i.e., neither 2 step CFRA or 4 step CFRA/legacy CFRA is configured) in the received RRCReconfiguration message, selection between 2 step RA and 4 step RA is according to RSRP 
determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRTP value is larger than a threshold configured by a 2-step RA configuration (Paragraph [0074] Both CBRA (i.e., 4 step CBRA and 2 step CBRA) can be configured in a cell. In this case RSRP threshold for selection between 2 step CBRA and 4 step CBRA is configured by a gNB. If DL RSRP is greater than a threshold, the UE perform 2 step CBRA. Otherwise 4 step CBRA. Paragraph [0085-0089] a UE receives RRCReconfiguration message including ReconfigurationWithSync from serving cell (210). 1st and 2nd RSRP thresholds for 2 step RA selection are received in RRCReconfiguration message (220).1st RSRP threshold is received in ReconfigurationWithSync IE (can be included in rach-ConfigDedicated IE in ReconfigurationWithSync). 2nd RSRP threshold is received in ServingCellConfigCommon IE (can be included in RACH configuration). Note that 2nd RSRP threshold can be BWP specific i.e., separately configured for each BWP. Further Agiwal discloses a 2-step random access (RA) configuration in at least Paragraph [0116] “Here it is assumed that both 2 step CBRA and 4 step CBRA are configured in BWP selected for random access (in other words, both 2 step and 4 step RA are configured in BWP selected for random access). 4 step RA is configured by including field in BWP configuration which provides the 4 step RA configuration (e.g., rach-ConfigCommon field in BWP configuration). 2 step RA is configured by including field in BWP configuration which provides the 2 step RA configuration (e.g., msgA-ConfigCommon field in BWP configuration); Paragraph [0174-0178] of Agiwal discloses the situation if legacy CFRA resources are not configured. the UE selects type of RA as follows: If DL RSRP>Threshold at the time of initiation of RA procedure: For each RA attempt of RA procedure, the UE performs 2 step CBRA, i.e., in this case the UE transmits MsgA (i.e., preamble and payload) using the contention based random access resources and receive MsgB as explained earlier. Else if DL RSRP<=Threshold at the time of initiation of RA procedure: For each RA attempt of RA procedure, the UE performs 4 step CBRA i.e., in this case the UE transmits Msg1 (i.e., preamble only) using the contention based random access resources and receive/transmit Msg2/Msg3/Msg4 as explained earlier.);
not performing the RA type selection after determining that the UE is configured with a CFRA resource for BFR (Paragraph [0162-0164] If CFRA resource is configured, selection between 2 step RA and 4 step RA is not based on RSRP threshold. If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA; Paragraph [0172-0173] If only legacy CFRA resources are configured (i.e., 2 step CFRA resources are not configured) for beam failure recovery in the BWP selected for random access. the UE selects between legacy CFRA and 4 step CBRA);
and determining the RA type as the 4-step RA type after not performing the RA type selection in a case that the CFRA resource for BFR is a 4-step RA type RA resource (Paragraph [0056, 0141-0142 and 0164] If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).
Agiwal readily discloses the limitations of Claim 1 and discloses a RSRP threshold from a 2-step RA configuration received from a base station. Agiwal may not particularly disclose the RSRP threshold by a 2-Step RA configuration not received from a base station or configured by the user equipment itself.
However, Akkarakaran more specifically teaches determining the RA type as the 2-step RA type in the RA type selection in a case that the RSRP value is larger than a threshold configured by a 2-step RA configuration (Akkarakaran Figure 5; Paragraph [0024] The present 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Agiwal with the teachings of Akkarakaran. Akkarakaran provides a solution which enables allowing the base stations or UEs to employ multiple input multiple output (MIMO) techniques that may take advantage of multi-path environments to transmit multiple spatial layers carrying same or different coded data. The 

Regarding Claim 12, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the at least one processor is further configured to: determine the RA type as the 2-step RA type in the RA type selection in a case that the BWP is not configured with any 4-step RA type RA resource and is configured with at least one 2-step RA type RA resource (Agiwal Paragraph [0163 and 0143] If 2 step CFRA is configured in the received RRCReconfiguration message, perform 2 step RA. 4-Step RA resources are not configured).

Regarding Claim 15, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the UE is not configured with any CFRA resource for BFR, and the at least one 

Regarding Claim 16, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the UE is configured with the CFRA resource for BFR, and the at least one processor is further configured to: transmit an RA preamble via one of a Contention-Based RA (CBRA) resource and the CFRA resource after not performing the RA type selection (Agiwal Paragraph [0056, 0141-0142, 0162-0164 and 0172-0173] For each RA attempt of RA procedure, the UE selects between legacy CFRA and 4 step CBRA). 

Regarding Claim 17, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the UE is not allowed to select the 2-step RA type as the RA type of the RA procedure in a case that the UE does not perform the RA type selection (Agiwal Paragraph [0141 and 0164] 2 step CFRA resources are not configured; If 4 step CFRA is configured in the received RRCReconfiguration message, perform 4 step RA).

Regarding Claim 18, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the at least one processor is further configured to: select a carrier before performing the RA type selection, wherein the carrier is a Normal Uplink (NUL) or a Supplementary UL (SUL) 

Regarding Claim 19, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the RA type selection is performed in an initialization phase of the RA procedure for BFR (Agiwal Paragraph [0009] Initialization of random access procedure in which a random access type is first selected and random access is performed based on the selected RA type).

Regarding Claim 20, Agiwal in view of Akkarakaran discloses the UE of Claim 11. Agiwal in view of Akkarakaran further discloses wherein the serving cell is a Special Cell (SpCell) (Agiwal Paragraph [0040 and 0051]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                              

IVAN O. LATORRE
Primary Examiner
Art Unit 2414